ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
Areebel Engineering & Logistics-Farzam         )        ASBCA Nos. 58874, 58882, 58883
 Construction Co., JV                          )                   58884,58885,58886
                                               )                   58887,58888,58889
                                               )                   58890, 58891, 58892
                                               )                   58893,58894, 58895
                                               )                   59707
Under Contract No. W917PM-09-C-0023            )

APPEARANCES FOR THE APPELLANT:                          Herman M. Braude, Esq.
                                                        Edward D. Manchester, Esq.
                                                         Braude Law Group, P.C.
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         Thomas J. Warren, Esq.
                                                         Acting Engineer Chief Trial Attorney
                                                        Rebecca L. Bockmann, Esq.
                                                        Regina L. Schowalter, Esq.
                                                         Engineer Trial Attorneys
                                                         U.S. Army Engineer District, Middle East
                                                         Winchester, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 20 March 2018




                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58874, 58882, 58883, 58884, 58885,
58886,58887,58888,58889,58890, 58891,58892,58893, 58894,58895,59707,Appealsof
Areebel Engineering & Logistics-Farzam Construction Co., JV, rendered in conformance
with the Board's Charter.

      Dated:




                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2